Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AGREEMENT by and between State Street Corporation, a Massachusetts corporation
(the “Company”), and                                            (the
“Executive”), dated as of the      day of                     , 2008.

The Board of Directors of the Company (the “Board”) determined that it is in the
best interests of the Company and its shareholders to assure that the Company
will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes, and continues to believe, that it is imperative
to diminish the inevitable distraction of the Executive by virtue of the
personal uncertainties and risks created by a pending or threatened Change of
Control and to encourage the Executive’s full attention and dedication to the
Company Group (as defined below) currently and in the event of any threatened or
pending Change of Control, and to provide the Executive with compensation and
benefits arrangements upon a Change of Control which ensure that the
compensation and benefits expectations of the Executive will be satisfied and
which are competitive with those of other corporations. Therefore, in order to
accomplish these objectives, the Board caused the Company to enter into an
employment agreement with the Executive (the “Employment Agreement”).

The Board and the Executive now wish to amend and to restate the Employment
Agreement to ensure that it satisfies the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and to make certain
other changes deemed desirable by the Board and the Executive.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Restatement of Employment Agreement. The Employment Agreement is hereby
amended, restated and superseded in its entirety by this Agreement, effective as
of January 1, 2008.

2. Certain Definitions. (a) The “Effective Date” shall mean the first date
during the Change of Control Period (as defined in Section 2(b) hereof) on which
a Change of Control (as defined in Section 3 hereof) occurs. Anything in this
Agreement to the contrary notwithstanding, if a Change of Control occurs and if
the Executive’s employment with the Company Group is terminated prior to the
date on which the Change of Control occurs, and if it is reasonably demonstrated
by the Executive that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or anticipation of a Change
of Control, then for all purposes of this Agreement the “Effective Date” shall
mean the date immediately prior to the date of such termination of employment.

(b) The “Change of Control Period” shall mean the period commencing on the date
hereof and ending on December 31, 2009; provided, however, that commencing on
December 31, 2008, and on each annual anniversary of such date (such date and
each annual anniversary thereof shall be hereinafter referred to as the “Renewal
Date”), unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate two years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.



--------------------------------------------------------------------------------

(c) The “Company Group” shall mean the Company and any company controlled by,
controlling or under common control with the Company.

3. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 3; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation

 

2



--------------------------------------------------------------------------------

resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

4. Employment Period. The Company hereby agrees to continue the Executive in the
employ of the Company Group, and the Executive hereby agrees to remain in the
employ of the Company Group, subject to the terms and conditions of this
Agreement, for the period commencing on the Effective Date and ending on the
second anniversary of such date (the “Employment Period”).

5. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date and (B) the Executive’s services shall be performed
at the location where the Executive was employed immediately preceding the
Effective Date or any office or location less than 35 miles from such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company Group and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company Group in accordance
with this Agreement. It is expressly understood and agreed that to the extent
that any such activities have been conducted by the Executive prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company Group.

(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”), which shall be paid
at a monthly rate, at least equal to 12 times the highest monthly base salary
paid or payable, including any base salary which has been earned but deferred,
to the Executive by the Company

 

3



--------------------------------------------------------------------------------

Group in respect of the 12-month period immediately preceding the month in which
the Effective Date occurs. Such Annual Base Salary shall be payable as earned in
equal installments, no less frequently than monthly, pursuant to the Company
Group’s customary payroll policies applicable to the Executive in force at the
time of payment, less any required or authorized payroll deductions, and unless
the Executive shall elect to defer the receipt of a portion of such Annual Base
Salary in accordance with the requirements of Section 409A of the Code. During
the Employment Period, the Annual Base Salary shall be reviewed no more than 12
months after the last salary increase awarded to the Executive prior to the
Effective Date and thereafter at least annually. Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement. Annual Base Salary shall not be reduced after any such
increase and the term “Annual Base Salary” as utilized in this Agreement shall
refer to Annual Base Salary as so increased.

(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the product of the Annual
Base Salary and the percentage of base salary actually awarded to the Executive
under the Company’s Senior Executive Annual Incentive Plan or any successor plan
in effect from time to time for the last full fiscal year prior to the Effective
Date (or in the event that the Executive was not employed by the Company during
such fiscal year or was otherwise not a participant in such plan, 500%) (the
“Recent Annual Bonus Percentage”). Each such Annual Bonus shall be paid no later
than March 15th of the year succeeding the year for which the Annual Bonus is
earned, unless the Executive shall elect to defer receipt of such Annual Bonus
in accordance with the requirements of Section 409A of the Code.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company Group, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company Group for the Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company Group in the country in which the Executive is employed. To the
extent applicable, the benefits provided to the Executive pursuant to this
Section 5(b)(iii) shall be provided and paid in compliance with the relevant
requirements of Section 409A of the Code.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company Group (including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs) to the
extent applicable generally to other peer executives of the Company Group, but
in no event shall such plans, practices, policies and programs provide the
Executive with benefits

 

4



--------------------------------------------------------------------------------

which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company Group in the country in
which the Executive is employed. To the extent applicable, the benefits provided
to the Executive pursuant to this Section 5(b)(iv) shall be provided and paid in
compliance with the relevant requirements of Section 409A of the Code.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company Group in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company Group in the country in which
the Executive is employed. Reimbursement shall be made as soon as practicable
after a request for reimbursement is received by the Company Group, but in no
event later than the last day of the calendar year next following the calendar
year in which such expense was incurred.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, payment of club
dues, and, if applicable, use of an automobile and payment of related expenses,
in accordance with the most favorable plans, practices, programs and policies of
the Company Group in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company Group in the country in which the Executive is
employed. Reimbursements or payments shall be made as soon as practicable after
a request for reimbursement or payments is received by the Company Group, but in
no event later than the last day of the calendar year next following the
calendar year in which such expense was incurred; provided that the amount of
any fringe benefits to be reimbursed or paid by the Company Group in one year
shall not affect any fringe benefits to be reimbursed or paid by the Company
Group in any other calendar year.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company Group at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as provided generally
at any time thereafter with respect to other peer executives of the Company
Group in the country in which the Executive is employed.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company Group as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company Group in the country in which
the Executive is employed.

 

5



--------------------------------------------------------------------------------

6. Termination of Employment. For purposes of this Agreement, the terms
“terminate,” “terminated” and “termination” mean a termination of the
Executive’s employment that constitutes a “separation from service” within the
meaning of the default rules of Section 409A of the Code; provided, however,
that for purposes of determining which entities are treated as a single “service
recipient” with the Company, the phrase “at least 80 percent” shall be retained
in each place it appears in Sections 1563(a)(1), (2) and (3) of the Code and
Section 1.414(c)-2 of the Treasury Regulations, as permitted under
Section 1.409A-1(h)(3) of the Treasury Regulations; and provided further that in
the event that the Executive is absent from work due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months (an “Impairment”), where such Impairment causes the Executive to be
unable to perform the duties of his position or any substantially similar
position of employment, the Executive shall incur a separation from service
29 months after the date on which the Executive was first Impaired.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 15(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company Group
shall terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”); provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company Group on a full-time basis for 180 consecutive days as a result
of incapacity due to mental or physical illness which is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company Group (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Board or
the Chief Executive Officer of the Company which specifically identifies the
manner in which the Board or Chief Executive Officer believes that the Executive
has not substantially performed the Executive’s duties, or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly

 

6



--------------------------------------------------------------------------------

adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company who is a member of the Company’s
executive management committee or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean:

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 5(a) of this Agreement, or any other action by the Company Group which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company Group promptly after
receipt of notice thereof given by the Executive;

(ii) any failure by the Company Group to comply with any of the provisions of
Section 5(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 5(a)(i)(B) hereof or the Company’s
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the Effective Date;

(iv) any purported termination by the Company Group of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or

(v) any failure by the Company to comply with and satisfy Section 14(c) of this
Agreement.

For purposes of this Section 6(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason during
the 30-day period immediately following the 180th day after the Effective Date
shall be deemed to be a termination for Good Reason for all purposes of this
Agreement.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the

 

7



--------------------------------------------------------------------------------

other party hereto given in accordance with Section 15(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be; (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination; and (iii) if the Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be.

7. Obligations of the Company upon Termination. (a) Good Reason; Other Than for
Cause, Death or Disability. If, during the Employment Period, the Company shall
terminate the Executive’s employment other than for Cause or Disability or the
Executive shall terminate employment for Good Reason:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

(A) the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) any earned Annual Bonus in
respect of the fiscal year ended immediately prior to the Date of Termination to
the extent not theretofore paid, (3) the product of (x) the Recent Annual Bonus
Percentage and (y) the Executive’s Annual Base Salary and (z) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 and (4) any accrued
vacation pay, to the extent not theretofore paid (the sum of the amounts
described in clauses (1), (2), (3) and (4) shall be hereinafter referred to as
the “Accrued Obligations”); and

(B) the amount equal to the product of (1) three and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) an amount equal to the sum of the Company
Group contributions to (i) the Company Group tax favored defined contribution
retirement plans applicable to the Executive and (ii) the State Street
Corporation Management Supplemental Savings Plan or any successor plan (the
“Supplemental Savings Plan”) for the most recent full fiscal year and (z) the
product of (i) the Recent Annual Bonus Percentage and (ii) the Annual Base
Salary; and

 

8



--------------------------------------------------------------------------------

(C) an amount equal to the excess of (a) the actuarial equivalent of the benefit
under the Company Group’s tax favored defined benefit or funded retirement plans
applicable to the Executive (the “Retirement Plan”) (utilizing actuarial
assumptions no less favorable to the Executive than those in effect under the
Retirement Plan immediately prior to the Effective Date), and any excess or
supplemental defined benefit pension plan or funded retirement plan in which the
Executive participates immediately prior to the Effective Date (collectively,
the “SERP”) which the Executive would receive under the terms thereof as in
effect immediately prior to the Effective Date, if the Executive’s employment
continued for three years after the Date of Termination assuming that the
Executive’s compensation in each of the three years is that required by
Section 5(b)(i) and Section 5(b)(ii), over (b) the actuarial equivalent of the
Executive’s actual benefit (paid or payable), if any, under the Retirement Plan
and the SERP as of the Date of Termination; provided that for purposes of
calculating the payment pursuant to this subparagraph 7(a)(i)(C): (I) in the
event that the Effective Date occurs on or prior to the “Freeze Date” applicable
to the Executive under the State Street Corporation Executive Supplemental
Retirement Plan as in effect immediately prior to the Effective Date (the
“ESRP”), the final average pay formula applicable to the Executive thereunder
(without regard to any limitation or caps on the ESRP benefit under such
formula) shall be taken into account and (II) in the event that the Effective
Date occurs after the Freeze Date applicable to the Executive under the ESRP,
the final average pay formula applicable to, and any defined benefit pension
benefit payable to, the Executive thereunder shall not be taken into account
(notwithstanding, in each of (I) and (II), whether such formula would continue
to apply under the terms of the ESRP had the Executive’s employment continued
for three years following the Date of Termination); and

(D) in the event that the Effective Date occurs after the Freeze Date applicable
to the Executive under the ESRP, an amount equal to the value of any Company
Credits and any ESRP Share Awards (in each case, as defined under the ESRP) the
Executive would receive under the terms of the ESRP if the Executive’s
employment had continued for three years after the Date of Termination; and

(ii) for three years after the Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue benefits to the Executive and/or the Executive’s
family at least equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies described in
Section 5(b)(iv) of this Agreement if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company Group and
their families in the country in which the Executive is employed on the same
basis as in effect prior to the Date of Termination; provided, however, that if
the Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer

 

9



--------------------------------------------------------------------------------

provided plan, the medical and other welfare benefits described herein shall be
secondary to those provided under such other plan during such applicable period
of eligibility; provided further that to the extent necessary to avoid the
imposition of additional taxes, penalties and interest under Section 409A of the
Code, any reimbursements of expenses pursuant to this Section 7(a)(ii) shall be
made on or before the last day of the calendar year next following the calendar
year in which such expense was incurred. For purposes of determining eligibility
(but not the time of commencement of benefits) of the Executive for retiree
benefits pursuant to such plans, practices, programs and policies, the Executive
shall be considered to have remained employed until three years after the Date
of Termination and to have retired on the last day of such period; and

(iii) the Company shall, at its sole expense as incurred, provide the Executive
with reasonable outplacement services, the scope and provider of which shall be
selected by the Executive in his sole discretion; provided, however, that
outplacement services shall not be provided to the Executive beyond the last day
of the second calendar year following the calendar year which contains the
Executive’s Date of Termination; and

(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is entitled to receive as of the Date of
Termination under any plan, program, policy or practice or contract or agreement
of the Company Group (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”); and

(v) to the extent not theretofore vested, the Executive shall immediately vest,
as of the Date of Termination, in his benefits under the plans comprising the
Supplemental Savings Plan and SERP (including, without limitation, the MSRP and
the ESRP) in which he participates on the Date of Termination.

Anything in this Agreement to the contrary notwithstanding, for purposes of
calculating the amounts payable to the Executive pursuant to subparagraphs
7(a)(i)(C) and 7(a)(i)(D) hereof, the Executive shall be considered to be a
Participant in the ESRP (as defined therein).

(b) Death. If, during the Employment Period, the Executive’s employment is
terminated by reason of the Executive’s death, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations, the timely payment or
provision of Other Benefits, and immediate vesting, as of the Date of
Termination and to the extent not theretofore vested, of the Executive’s
benefits under the plans comprising the Supplemental Savings Plan and SERP
(including, without limitation, the MSRP and the ESRP) in which he participates
on the Date of Termination. The Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days after the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 7(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company Group to the estates and beneficiaries of peer
executives of the Company Group under such plans, programs, practices and
policies relating to death benefits, if any, as in effect with respect to other
peer executives and their beneficiaries at any time during the 120-day period
immediately

 

10



--------------------------------------------------------------------------------

preceding the Effective Date or, if more favorable to the Executive’s estate
and/or the Executive’s beneficiaries, as in effect on the date of the
Executive’s death with respect to other peer executives of the Company Group and
their beneficiaries in the country in which the Executive is employed.

(c) Disability. If, during the Employment Period, the Executive’s employment is
terminated by reason of the Executive’s Disability, this Agreement shall
terminate without further obligations to the Executive under this Agreement,
other than for payment of Accrued Obligations, the timely payment or provision
of Other Benefits, and immediate vesting, as of the Date of Termination and to
the extent not theretofore vested, of the Executive’s benefits under the plans
comprising the Supplemental Savings Plan and SERP (including, without
limitation, the MSRP and the ESRP) in which he participates on the Date of
Termination. The Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days after the Date of Termination. With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this
Section 7(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company Group to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
Group and their families in the country in which the Executive is employed.

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) his Annual Base Salary through the Date of
Termination within 30 days thereafter and (y) Other Benefits, in each case to
the extent theretofore unpaid. Subject to Section 8, if the Executive
voluntarily terminates employment during the Employment Period, excluding a
termination for Good Reason, this Agreement shall terminate without further
obligations to the Executive, other than for Accrued Obligations and the timely
payment or provision of Other Benefits. In such case, all Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days after the
Date of Termination.

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company Group and for which the Executive may
qualify, nor, subject to Section 15(f) hereof, shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company Group, including, without limitation, the ESRP or the
MSRP. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company Group at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement. Anything in the ESRP to the contrary notwithstanding, during the
Employment Period: (I) Section 7.1 (Amendments) thereof shall be inapplicable to
the Executive to the extent such amendment reduces the accrued benefit or
contribution rate or

 

11



--------------------------------------------------------------------------------

otherwise adversely affects the right of the Executive to accrue an ESRP
benefit; and (II) Section 3.6 (Forfeitures) thereof shall be inapplicable to the
Executive in connection with any termination of employment (other than for Cause
(as defined under this Agreement)). Anything in the MSRP to the contrary
notwithstanding, the first sentence of Section 5 thereof shall be inapplicable
to the Executive in connection with any termination of employment (other than
for Cause (as defined under this Agreement)).

9. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment. Furthermore, the
Executive shall be entitled to receive from the Company payment in respect of
all direct and indirect damages as a result of any material breach by the
Company of this Agreement. From the date hereof until the 20th anniversary of
the later of (i) the Date of Termination and (ii) the date of the Executive’s
death, the Company agrees to pay as incurred, to the full extent permitted by
law, all legal fees and expenses which the Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under, or
breach by the Company of, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive about
the amount of any payment pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, however, that payment of legal fees
and/or expenses shall not be provided to the Executive later than the last day
of the second calendar year in which the relevant fees or expenses were
incurred; provided, further, that the amount of any legal fees and/or expenses
paid by the Company on behalf of the Executive during a calendar year shall not
affect any legal fees and/or expenses to be paid by the Company on behalf of the
Executive in any other calendar year.

10. Certain Additional Payments by the Company. (a) Anything in this Agreement
to the contrary notwithstanding and except as set forth below, in the event it
shall be determined that any payment or distribution by the Company Group to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 10) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

 

12



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 10(c) and Section 10(e), all
determinations required to be made under this Section 10, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by Ernst & Young LLP or such other certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 10, shall be paid by the Company to the Executive within five days of
the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 10(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

13



--------------------------------------------------------------------------------

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 10(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 10(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 10(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 10(c), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

(e) Notwithstanding anything in this Section 10 and Section 12(b), any Gross-Up
Payment, Underpayment or reimbursement by the Company or any other member of the
Company Group of expenses incurred by the Executive in connection with a
litigation proceeding relating to the Excise Tax, as provided for in this
Section 10, shall be paid no later than the last day of the calendar year
following the calendar year in which the Executive remits the related taxes and
any reimbursement of the costs and expenses described in Section 10 shall be
paid not later than the end of the calendar year following the year in which
there is a final and nonappealable resolution of, or the taxes are remitted that
are the subject of, the related claim.

 

14



--------------------------------------------------------------------------------

11. Confidential Information; Restriction on Solicitation of Employees and
Clients. (a) The Executive shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company Group, and their respective businesses and Clients (as defined
below), which shall have been obtained by the Executive during the Executive’s
employment by the Company Group and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company Group, the Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. For the purposes of
this Section 11, the term “Client” means any person or entity that is a customer
or client of the Company or any of its subsidiaries.

(b) During the term of employment of the Executive and during the
Nonsolicitation Period (as defined below), the Executive shall not, without the
prior written consent of the Company, solicit, directly or indirectly (other
than through a general solicitation of employment not specifically directed to
employees of the Company or its subsidiaries), the employment of any person who
within the previous 12 months was an officer of the Company or any of its
subsidiaries. For purposes of this Section 11, the term “Nonsolicitation Period”
means the period beginning on the date of termination of the Executive’s
employment with the Company Group (the “Termination Date”) and ending on the
earlier of (i) 18 months after the Termination Date and (ii) one year after the
Effective Date (if any).

(c) During the term of employment of Executive and during the Nonsolicitation
Period, the Executive shall not, without the prior consent of the Company,
engage in the Solicitation of Business (as defined below) from any Client on
behalf of any person or entity other than the Company and its subsidiaries. For
the purposes of this Section 11(c), the term “Solicitation of Business” shall
mean the attempt through direct personal contact on the part of the Executive
with a Client with whom the Executive has had significant personal contact while
serving in a Line-Function Capacity (as defined below) during his period of
employment to induce such Client to transfer its business relationship from the
Company and its subsidiaries to any other person or entity. The term
“Line-Function Capacity” means service to the Company and its subsidiaries in a
primary capacity other than a staff function, in which the Executive has direct
and regular contact with Clients and responsibility for managing the business
relationship of the Company and its subsidiaries with such Clients. During the
Nonsolicitation Period, the Executive may accept employment with or enter into a
business relationship with a person or entity that has or seeks to establish
business relationships with one or more Clients provided that the Executive does
not engage in the Solicitation of Business from such Clients and does not
disclose confidential information concerning such Client and its relationship
with the Company and its subsidiaries to any such person or entity.

(d) In no event shall an asserted violation of the provisions of this Section 11
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.

(e) This Section 11 shall be effective from and after the date of this Agreement
notwithstanding that an Effective Date has not occurred.

 

15



--------------------------------------------------------------------------------

12. Section 409A of the Code. (a) This Agreement is intended to satisfy the
requirements of Section 409A of the Code with respect to amounts subject thereto
and shall be interpreted and construed and shall be performed by the parties
consistent with such intent, and the Company shall not accelerate any payment or
the provision of any benefits under this Agreement or to make or provide any
such payment or benefits if such payment or provision of such benefits would, as
a result, be subject to tax under Section 409A of the Code.

(b) Except as expressly provided otherwise herein, no reimbursement payable to
the Executive pursuant to any provisions of this Agreement or pursuant to any
plan or arrangement of the Company covered by this Agreement shall be paid later
than the last day of the calendar year following the calendar year in which the
related expense was incurred, and no such reimbursement during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A of
the Code.

(c) Notwithstanding anything herein to the contrary, if the Executive is a
“specified employee,” for purposes of Section 409A of the Code, as determined
under the Company’s established methodology for determining specified employees,
on the date on which the Executive separates from service, any payment hereunder
(including any provision of continued benefits) that provides for the deferral
of compensation within the meaning of Section 409A of the Code (the “Delayed
Payment Amounts”) shall not be paid or commence to be paid on any date prior to
the first business day after the date that is six months following the
Executive’s Date of Termination; provided, however, that payment of the Delayed
Payment Amounts shall commence within 30 days of the Executive’s death in the
event of his death prior to the end of the six-month period. The Delayed Payment
Amounts shall earn interest at the prime rate published in The Wall Street
Journal on the Date of Termination until the date that payment of such amounts
to the Executive or his legal representatives is completed pursuant to the terms
of this Agreement.

13. Statement of Benefits. Immediately prior to the Effective Date, the Company
shall provide in writing to the Executive a reasonable, good faith estimate of
the payments and benefits to which the Executive would be entitled in the event
of a termination of his employment pursuant to Section 7(a) hereof, assuming
that the Effective Date is the Date of Termination.

14. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such

 

16



--------------------------------------------------------------------------------

succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

15. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to principles of conflict of laws. The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect. This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given to the other party by hand delivery, by electronic email, or by private
overnight delivery, in each case with proof of receipt, addressed as follows:

If to the Executive, at the most recent address in the records of the Company
Group.

If to the Company:

State Street Corporation

State Street Financial Center

One Lincoln Street

Boston, MA 02111-2900

Attention: Chief Legal Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation and all other authorized
deductions.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 6(c)(i) - (v) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and any member
of the Company Group, the employment of the Executive by the Company Group is
“at

 

17



--------------------------------------------------------------------------------

will” and, subject to Section 2(a) hereof, prior to the Effective Date, the
Executive’s employment and/or this Agreement may be terminated by either the
Executive or the Company at any time prior to the Effective Date, in which case
the Executive shall have no further rights under this Agreement. From and after
the Effective Date, this Agreement shall supersede any other agreement between
the parties with respect to the subject matter hereof, including, without
limitation, the Employment Agreement.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

[Executive]

STATE STREET CORPORATION By  

 

 

19